DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 09/14/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 278-287, drawn to a composition comprising niclosamide, sodium lauryl sulfate, and excipients.  
Claims 278-297 are pending in this action.  Claims 1-277 have been cancelled previously.  Claims 288-297 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims BBB have been cancelled.  Claims 278-287 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 63/020,520, filed May 5, 2020; U.S. Application No. 63/049,084, filed July 7, 2020; U.S. Application No. 63/078,864, filed September 15, 2020; and U.S. Application No. 63/113,763, filed November 13, 2020

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (66 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises typographic errors, e.g., “Sodium Starch Glycolate”, “Hydroxypropyl cellulose”, “Colloidal Silicon Dioxide”, “Sodium Fumarate” (e.g., Para. 019-028, 035, 0110, 0145, 0147) that need to be corrected to “sodium starch glycolate”, “hydroxypropyl cellulose”, “colloidal silicon dioxide”, “sodium fumarate”, respectively.  Appropriate correction is required
The use of the trademarks/trade names has been noted in this application (e.g., Para. 032, 0142, 0163, 0231).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (Para. 0220). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  MPEP 608.01.  Appropriate correction is required.
The specification comprises references on publications (e.g., Para. 0231, 0275).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Drawings
The drawings are objected to because Figure 7 contains descriptions of compositions A and/or B that are not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements, filed on 07/14/2021 and 09/09/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement fails to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is informed that the references filed in an improper format (lined through) should be resubmitted in a proper format to be printed in the patent.   MPEP 1302.12.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 278, 280-287 are objected to because of the following informalities:  
Claim 278 comprises the typographic error “Sodium Lauryl Sulfate” that needs to be corrected to “sodium lauryl sulfate”.  Similar is applied to chemical compounds recited in claims 281-286. 
Claim 280 comprises the typographic error “7% weight by weight of the formulation” that needs to be corrected to “7% by weight of the formulation” (see claim 279).  Similar is applied to other constituents recited in claim 280, as well as to claims 281-282, 284-285.
Claim 281 comprises the typographic error “comprising about 55% to about 56%” that needs to be corrected to “comprising from about 55% to about 56%”.  Similar is applied to other constituents recited in claim 281, as well as to claims 282 and 284.
Claim 282 comprises the typographic error “(HPC)” that needs to be corrected to “HPC”.  Similar is applied to claims 283-286.  
Claim 287 comprises the typographic error “The formulation of any one of claim 278” that needs to be corrected to “The formulation of claim 278”.  
Claim 287 comprise acronym/symbol “Cmax”.  The acronym/symbol should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 287 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 287 discloses the inherent property of the claimed formulation (i.e., maximum concentration in plasma) by comparing with a reference formulation identified by 500 mg of niclosamide and other constituents that also may include different excipients/additives (i.e., comprising).  Given that “a reference formulation” depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2173.05(g).  Clarification is required.   

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 278-280 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick et al., US 2019/0298670 (cited in IDS; hereinafter referred to as Glick).
Glick teaches solid dosage forms, e.g., tablets, comprising niclosamide or analogs thereof (Abstract; Para. 0013, 0064, 0219, 0220), sodium lauryl sulfate (Claim 14; Para. 0166, 0219, 0385) in combination with one or more pharmaceutically acceptable excipients that can be selected from emulsifiers/surfactants (Para. 0229), pH modifying agents, preservatives, binders, glidants, disintegrants, fillers, etc. (Para. 0157-0158, 0195-0198).  Glick specifically teaches that sodium lauryl sulfate can be used in an amount of 0.05-5 wt% (Claims 13, 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 278-287 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., US 2019/0298670 (cited in IDS; hereinafter referred to as Glick), in view of Vasconcelos et al., US 9,566,244 (hereinafter referred to as Vasconcelos); Shotton et al.  Effect of Intragranular and Extragranular Disintegrating Agents on Particle Size of Disintegrated Tablets. Journal of Pharmaceutical Sciences 1976, 65(8):1170-1174 (hereinafter referred to as Shotton); and Augsburger et al., Encyclopedia of Pharmaceutical Technology, Ed. by Swarbrick J. 2013, vol 6:page 3564 (hereinafter referred to as Augsburger).  
The teachings by Glick are outlined above.  Glick also teaches that said dosage forms may include (as applied to claims 281, 282): 
(a)  40-80 wt% of niclosamide (Claim 3; Abstract);
(b)  10-50 wt% of mannitol (here as a conformer, i.e., a compound forming a hydrogen bond(s) with niclosamide, or a filler, a diluent; Claims 10, 11; Para. 0015-0119, 0167);
(c)  10-50 wt% of microcrystalline cellulose ( as a filler, or a diluent; Claims 10, 11; Para. 0166);
(d)  0.05-5 wt% of sodium lauryl sulfate (as a coformer, a filler, a lubricant; Claims 13, 14; Para. 0119, 0219);
(e)  0.5-5 wt% of sodium starch glycolate (as a coformer, or a disintegrant; Claims 4, 5; Para. 0119, 0165); 
(f)  0.5-5 wt% of hydroxypropyl cellulose (here as a coformer; or a thickener; or a disintegrant; Claims 4, 5; Para. 0121, 0161, 0165); 
(g)  0.05-5 wt% of colloidal silicon dioxide (here as a surfactant, or as a glidant/lubricant; Claims 13, 14; Para. 0143, 0166).
(h) sodium stearyl fumarate (as a coformer; Para. 0119), which is a recognized lubricant (see PubChem CID 23665634), and would be used in the same amount as lubricants, i.e., 0.05-5 wt% (Claims 13).
Glick teaches that said compositions may include (i) intra-granular components comprising niclosamide, disintegrants, diluents and binders; and extra-granular components comprising glidants and lubricants (Claim 2; Para. 0194, 0385).
Glick does not specifically teach the use of the same disintegrant as an intra-granular component and as an extra-granular component, e.g., sodium starch glycolate, colloidal silicone dioxide, sodium stearyl fumarate (Claims 284, 285). 
Vasconcelos teaches pharmaceutical compositions/tablets comprising granules of an active agent, and wherein at least part of a disintegrant is present in the granules (i.e., intragranular component) and at least part of the disintegrant is extragranular component (Col. 1, Ln. 59 – Col. 2, Ln. 12).  To this point, Vasconcelos specifically teaches that one can use such disintegrants as colloidal silicon dioxide, sodium starch glycolate (present as the intragranular and as the extragranular component) in an amount of 0.5-20 wt%, or most preferably 3-15 wt%, for controlling/improving the dissolution of the composition/tablets (Col. 6, Lns. 44-49).  Vasconcelos teaches that 40-60 wt% of the total amount of said disintegant can be present in the granules, and the remaining proportion of the disintegrant is present as the extragranular component (Col. 5, Ln. 59 – Col. 6, Ln. 4).  Vasconcelos teaches that said disintegrants help the composition break up once injected (Col. 5, Lns. 52-53; Col. 6, Lns. 5-6), and also teaches the use of sodium stearyl fumarate as a lubricant in an amount of 0.1-10 wt% of the composition (Col. 7, Ln. 46-Col. 8, Ln.10).
Shotton teaches effect of intragranular and extragranular disintegrating agents on particles size of disintegrated tablets (Tittle).  To this point, Shotton teaches that incorporation into pharmaceutical compositions/tablets comprising granules with an active agent an disintegrant that is present in both intragranular and extragranular forms (Table 1) allows controlling compositions/tablets disintegration time and/or providing a fine dispersion of particles/granules (Pages 1170-1174; Table I).  
Augsburger teaches that combined incorporation of intra- and extragranular disintegrating agent such as sodium starch glycolate results in faster disintegration and dissolution of tablets than either intra- or extragranular incorporation alone (Page 3564, left column).  To this point, Augsburger teaches that the combined addition of disintegrants both extragranularly and intragranularly provides the best opportunity for optimal disintegrant activity (Page 3564, right column).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sodium starch glycolate, colloidal silicon dioxide, and sodium stearyl fumarate as intra- and extra-granular disintegrating agents as taught by Vasconcelos, Shotton, and Augsburger preparing composition/formulation/tablets as taught by Glick.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach can be used for controlling tablet disintegration and dissolution time and providing a fine dispersion of particles/granules.
Regarding the concentrations of sodium starch glycolate as instantly claimed (Claims 281-282), it is noted that Glick teaches the use of 0.5-5 wt% of sodium starch glycolate, whereas Vasconcelos teaches the use of 0.5-20 wt% of sodium starch glycolate as a disintegrant.  To this point, it is noted that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed.Cir.1985).  Further, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
With regard to the total amounts of the compounds included in the claimed compositions (Claims 283, 286), it is noted that the cited prior art teaches the use of claimed compounds in claimed relative amounts (i.e., wt% by the weight of the composition).  Therefore, the total amount of said compounds depends on a size/weight of a composition/tablet.  For instance, Glick teaches (Table 12) 450 mg dosage forms comprising 50 wt% of niclosamide (i.e., 225 mg) or 66 wt% of niclosamide (i.e., 297 mg) thus disclosing the claimed amount of 250 mg (as an example). 
Regarding the claimed inherent properties of the disclosed formulations (Claim 287), it is noted that the cited prior art teaches formulations comprising the same components.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  Further, it is noted that the fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 278-287 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 277-286 of copending Application No. 17/503,036 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615